BLACKMAR, Chief Justice,
concurring in result.
I agree that the judgment should be affirmed, but reach this result solely on the basis of the one-year statute as contained in § 453.140, RSMo 1986, reading as follows:
After the expiration of one year from the date of entry of the decree of adoption, the validity thereof shall not be subject to attack in any proceedings, collateral or direct, by reason of any irregularity in proceedings had pursuant to this chapter.
If the appellant’s claim is barred by this statute, much of the discussion in the principal opinion is unnecessary. I feel also that some of this discussion introduces problems which need not be resolved in the context of this case.
By conventional rules of pleading, the factual allegations of the amended petition must be taken as true. The appellant charges that the respondent mother “knew or could have discovered the whereabouts of the petitioner and therefore could have accomplished personal service,” and “that E.L.S.’s representation to the Juvenile Court that the petitioner could not be personally served was untrue and was known *484by her to be untrue.” These assertions may fall somewhat short of charging a false statement of fact, but I shall assume for the moment that they properly charge that service by publication was inappropriately obtained. The appellant was entitled to notice of the proceeding for the adoption of his child. Service by publication is not appropriate when personal service may be had.1 If the allegations of the petition are true, then the judgment on constructive service is infirm and any factual findings adverse to the appellant are likewise infirm.
It is therefore inappropriate to set out the court’s findings, following the alleged inappropriate publication, to show that no service on the father was necessary. In Interest of Loveheart, 762 S.W.2d 32 (Mo. banc 1988), holds that the provisions of § 211.453.3, excusing notice to a "parent whose identity is unknown and cannot be ascertained, or cannot be located” are unconstitutional, in the absence of service by publication. The logic of this holding would likewise apply to a situation in which service by publication is founded on a fraudulent affidavit.
Adoption, however, is an action in rem, determining a child’s status. The child is the person most affected by an adoption case. As the principal opinion points out, serious consequences may ensue if an adoption decree rendered following service by publication is infirm for years to come.
The legislators may reasonably assume that, if the father of a child born out of wedlock is truly interested in his child, he will not allow a full year to pass without asserting his paternity rights, and that he could be expected, within that time, to make such inquiries as would lead to the discovery that a decree of adoption, regular on its face, had been rendered. We need not consider what the situation would be in a case in which fraudulent concealment of the child or of the adoption, following the entry of the decree, is expressly charged. No such state of facts is alleged in the petition. The one-year statute of limitations, under the circumstances of the case, appears to me to embody a reasonable balancing of interests.
I therefore agree that the judgment should be affirmed.

. Mullane v. Central Hanover Bank and Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950); Tulsa Professional Collection Services, Inc. v. Pope, 485 U.S. 478, 108 S.Ct. 1340, 99 L.Ed.2d 565 (1988).